DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 11-12 and 14-22 are rejected.
Claims 10 and 13 are objected to.

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, see pages 7-11, filed 12/16/2020, with respect to claims 1, 17 and 20 have been fully considered but they are not persuasive as they pertain to the following limitations as addressed below.
The Applicant primarily alleges as follow:
Argument A
“Contrary to the characterization of Henriksen presented on page 4 of the Office Action, Figures 1-4 and paragraphs [0053-0054] and [0058-0066] of Henriksen do not disclose an enclosure comprising “a faceplate and a battery door supported by and movable relative to the faceplate.” Although Henriksen discloses a housing 40 which includes a faceplate 170, the relied-on portions of Henriksen make no mention of, nor show, a battery door which is a structure “moveable relative to the faceplate.” It is notable that the relied-on portions of Henriksen fail to mention the term “door” or “battery door” (or similar terminology), and that page 4 of the Office Action fails to specifically identify, by reference number or description, what structure corresponds to the battery door which is distinct from the faceplate 170. It appears that the faceplate 170 and the “battery door” purportedly disclosed in the relied-on portions of Henriksen are, in fact, the same structure. As such, the relied-on portions of Henriksen fail to disclose an enclosure comprising a faceplate and a battery door, such that the battery door is movable relative to the faceplate. Moreover, Applicant disagrees that the relied-on portions of Henriksen disclose “an antenna supported by or integral to the battery door.” Instead, the relied-on portions of Henriksen disclose that “the antenna unit 150 is embedded into the faceplate 170” (paragraph [0061])… 
Argument B
On page 4 of the Office Action, it is acknowledged that Henriksen fails to disclose Applicant’s magnetically coupled feed arrangement comprising a separable transformer, as is recited in claim 1. Kerselaers is relied on for supplying these features of claim 1 missing from Henriksen… With reference to Figure 6 and paragraph [0055], Kerselaers teaches that “[b]oth coils 615 and 617 may be connected such that they form a larger inductance compared with the inductance of the first coil 615 and the second coil 617” (emphasis added). Respectfully, Kerselaers clearly fails to disclose a separable transformer of a magnetically coupled feed arrangement comprising first and second coils “wherein a conductor of the second coil is physically and electrically separated from a conductor of the first coil,” as is recited in Applicant’s claim 1. Moreover, Kerselaers does not disclose, nor show, a separable transformer comprising a first coil (e.g., first coil LI) coupled to an antenna and supported by a battery door as is contended on page 4 of the Office Action, at least for the reason that Kerselaers fails to disclose or show a battery door of an ear-worn electronic device enclosure. Kerselaers also fails to disclose, or show, a separable transformer comprising a second coil (e.g., second coil L2) coupled to a transceiver and supported by a faceplate as is also contended on page 4 of the Office Action, at least for the reason that Kerselaers fails to disclose or show a faceplate of an ear-worn electronic device enclosure. 

In response, examiner respectfully disagrees with the applicant’s interpretation of the combined teachings of Henriksen and Kerselaers given the fact that the rejection of applicant’s U.S.C. §103 obviousness rejection. It appears that the applicant’s argument is being directed to a U.S.C. §102 anticipation rejection in which the applied prior arts of record must disclose all limitations of a claim exactly as claimed. The guiding principle of U.S.C. §103 obviousness rejection is that the prior art only need to disclose what would have been obvious to a person having an ordinary skill in the art (PHOSITA). The current rejection of applicant’s claim 1 was based on 103 obviousness, and the examiner submits that the combined teachings of Henriksen and Kerselaers discloses all limitations of the claim as set forth in the last Non-Final Office Action mailed on 09/15/2020. 
With regard to the argument A, the applicant acknowledged in the argument that Henriksen discloses a faceplate 170 with an antenna unit 15 embedded into it but contended that Henriksen does not disclose a battery door distinct from the faceplate 170 (see applicant’s argument, page 9 lines 4-10). However, there is no logical reason for Henriksen to disclose a distinct battery door when the faceplate 170 is indeed the battery door, in other words the faceplate 170 is employed as an integral structure that function as a faceplate and as a battery door for inserting or removing battery 160 (see Henriksen, figure 3). The applicant is reminded that making a multi-piece construction into a single integral piece has been held to be merely a matter of obvious engineering choice."  (See MPEP 2144.04 V B). Accordingly, the applicant’s argument that the faceplate and battery door are not separate elements but a single integral piece in the teachings of Henriksen is not persuasive. As a matter of fact, there is no persuasive evidence in the applicant’s original disclosure that the two-element configuration for the faceplate and battery door was significant. Meanwhile, making the faceplate and the battery door as a single integral piece as taught by Henriksen offers many advantages, including: ease of manufacturing, cost effectiveness, and further miniaturization based on reduced numbers of parts. Thus examiner submits that the applicant’s arguments regarding separate faceplate and battery door is unpersuasive, and that such configuration is obvious from the teachings of Henriksen.
argument B, examiner respectfully disagree with the applicant’s characterization of the Kerselaers’ reference and submit that it would be obvious to configure the transformer of Kerselaers as a separable transformer if such is desired. The transformer in Kerselaers comprises two coils which can obviously be separated into their respective component parts: L1 and L2 if such is desired. The word ‘separable’ as used in the claims does not necessarily required that the coils be separated but to be separable when necessary. Meanwhile, the transformer in Kerselaers comprises a transformer with separable coils L1 and L2 which clearly satisfy the alleged limitation of a ‘separable transformer.’ Although Kerselaers does not explicitly disclose: wherein a conductor of the second coil is physically and electrically separated from a conductor of the first coil. However, since the transformer of Kerselaers is separable as explained, it would be inherent to have the first and the second coil physically and electrically separate from each other. In other words, the alleged limitation is obvious over the teachings of Kerselaers. In order to demonstrate the inherency of this feature, the examiner will like the applicant to please see Kato (JP 3355410), at least the abstract and figure 2.
In view of the above, the examiner submits that the combination of Henriksen and Kerselaers discloses the applicant’s inventions of claims 1, 17 and 20. The previous rejections of all claims are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-12 and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen et al (US PUB 20160381471, hereinafter Henriksen) in view of Kerselaers et al (US PUB 20170062949, hereinafter Kerselaers).
Regarding claim 1, Henriksen discloses an ear-worn electronic device (e.g. a hearing device 10) configured to be worn by a wearer (see at least the abstract and figure 1), comprising: an enclosure (e.g. a housing 40) configured for at least partial insertion into an ear canal of the wearer, the enclosure comprising a preformed shape (e.g. custom molded) or a shapeable material that conforms to a shape of the wearer’s ear canal (see [0053] and figure 1), the enclosure comprising a faceplate (e.g. a faceplate 170) and a battery door (e.g. a door for a battery 160) supported by and movable relative to the faceplate (see figure); a processor (e.g. a signal processing unit 60) disposed in the enclosure; a speaker or a receiver (.g. a speaker 70) operably coupled to the processor (see figure 1); a radio frequency transceiver (e.g. a wireless transmitter/receiver) disposed in the enclosure and operably coupled to the processor; and an antenna (e.g. an antenna 150) supported by or integral to the battery door (see [0053]-[0054] and [0058]-[0066] also figures 1-4).
Henriksen further teaches a feed arrangement (e.g. as established via the transmission line 220), (see [0072] and figure 4), but fails to explicitly disclose: a magnetically coupled feed arrangement, comprising a separable transformer, the separable transformer comprising: a first coil coupled to the antenna and supported by the battery door; and a second coil coupled to the transceiver and supported by the faceplate, a structure of or within the enclosure or a component in the enclosure, wherein a conductor of the second coil is physically and electrically separated from a conductor of the first coil; wherein the feed arrangement is configured to feed the antenna via mutual inductance between the first and second coils. 
However, Kerselaers in the same field of endeavor teaches an ear-worn electronic device (see at least the abstract) comprising a transceiver and an antenna, wherein the antenna comprising a magnetically coupled feed arrangement, and comprising a separable transformer, the separable transformer comprising: a first coil (e.g. first coil L1) coupled to the antenna and supported by the battery door; and a second coil (e.g. a second coil L2) coupled to the transceiver and supported by the faceplate, a structure of or within the enclosure or a component in the enclosure, wherein a conductor of the second coil is physically and electrically separated from a conductor of the first coil (see figure 6); wherein the feed arrangement is configured to feed the antenna via mutual inductance between the first and second coils (see Kerselaers, [0016], [0021], [0024] [0044], and [0055]-[0059], also figures 1 and 6-8). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a magnetically coupled feed arrangement that operates by mutual induction as taught by Kerselaers in the teachings of Henriksen so as to achieve an antenna having an increased electric field strength in transmit mode and increases the received voltage in receive mode, and thereby further improving the overall efficiency of the ear-worn device. 

claim 2, Henriksen as modified Kerselaers discloses the device of claim 1, wherein the first coil is moveable relative to the second coil in response to opening and closing of the battery door relative to the faceplate (e.g. the first and second coils are independent of each other and one can be moved relative to the other), (see Kerselaers, [0068] and figure 10; also Henriksen, figure 9).

Regarding claim 3, Henriksen as modified Kerselaers discloses the device of claim 1, wherein: the first and second coils have a planar configuration; and the first and second coils are substantially parallel to one another when the battery door is in a closed orientation relative to the faceplate (see Kerselaers, [0068] and figure 10; also Henriksen, figures 4 and 10).

Regarding claim 4, Henriksen as modified Kerselaers discloses the device of claim 3, wherein the first and second coils are substantially non-parallel to one another when the battery door is in an opened orientation relative to the faceplate (inherent), (see Kerselaers, [0068] and figure 10; also Henriksen, figure 9).

Regarding claim 5, Henriksen as modified Kerselaers discloses the device of claim 1, further comprising a battery (e.g. battery 160), wherein the battery, the battery door, the antenna, and the first coil define a detachable battery door module (e.g. see Henriksen, [0061], figures 1, 3 and 4).

Regarding claim 8, Henriksen as modified Kerselaers discloses the device of claim 1, wherein the magnetically coupled feed arrangement comprises a balun (see Henriksen, [0030] and [0063]-0064]).

claim 9, Henriksen as modified Kerselaers discloses the device of claim 1, wherein: the first coil comprises windings having n turns; the second coil comprises windings having m turns (e.g. see Kerselaers, figure 6); and n and m are selected to enhance impedance matching between the transceiver and the antenna (see Kerselaers, [0060]-[0061], figures 6 and 9).

Regarding claim 11, Henriksen as modified Kerselaers discloses the device of claim 1, wherein the first and second coils are disposed on flexible printed circuit board substrates (e.g. substrate 210), (see Henriksen, [0062] and figure 4; also Kerselaers, figure 10).

Regarding claim 12, Henriksen as modified Kerselaers discloses the device of claim 1, wherein the antenna, the first coil, and the second coil are disposed on flexible printed circuit board substrates (e.g. substrate 210), (see Henriksen, [0062] and figure 4; also Kerselaers, figure 10).

Regarding claim 14, Henriksen as modified Kerselaers discloses the device of claim 1, wherein the antenna comprises a patch-type antenna (see Henriksen, [0011] and [0017]).

Regarding claim 15, Henriksen as modified Kerselaers discloses the device of claim 1, wherein the antenna comprises a meandered monopole (e.g. a helix-like), (see Henriksen, [0011] and [0017]).

Regarding claim 16, Henriksen as modified Kerselaers discloses the device of claim 1, wherein the antenna comprises an Inverted-F antenna (see Henriksen, [0011] and [0017]).

claim 17, Henriksen discloses an ear-worn electronic device (e.g. a hearing device 10) configured to be worn by a wearer (see at least the abstract and figure 1), comprising: an enclosure (e.g. a housing 40) configured for at least partial insertion into an ear canal of the wearer, the enclosure comprising a faceplate (e.g. a faceplate 170) and a shell having a preformed shape (e.g. custom molded) or comprising a shapeable material that conforms to a shape of the wearer’s ear canal (see [0053] and figure 1), a processor (e.g. a signal processing unit 60) disposed in the enclosure; a speaker or a receiver (.g. a speaker 70) operably coupled to the processor (see figure 1); a radio frequency transceiver (e.g. a wireless transmitter/receiver) disposed in the enclosure and operably coupled to the processor; and an antenna (e.g. an antenna 150) supported by or integral to the faceplate (e.g. via the battery door), (see figure 4), the antenna comprising: a radiating element (e.g. antenna 150); a ground plane (e.g. a surface battery 185 could be used as the ground plane); and a substrate (e.g. substrate 210) comprising dielectric material (e.g. non-conductive material) disposed between the radiating element and the ground plane (see Henriksen, [0053]-[0054] and [0058]-[0066] also figures 1-4).
Henriksen further teaches a feed arrangement (e.g. as established via the transmission line 220), (see [0072] and figure 4), but fails to explicitly disclose: a magnetically coupled feed arrangement, comprising a separable transformer, the separable transformer comprising: a first coil coupled to the antenna and supported by the faceplate; and a second coil coupled to the transceiver and supported by the faceplate, a structure of or within the shell or a component in the shell, wherein a conductor of the second coil is physically and electrically separated from a conductor of the first coil; wherein the feed arrangement is configured to feed the antenna via mutual inductance between the first and second coils.
However, Kerselaers in the same field of endeavor teaches an ear-worn electronic device (see at least the abstract) comprising a transceiver and an antenna, wherein the antenna comprising a magnetically coupled feed arrangement, and comprising a separable transformer, the separable transformer comprising: a first coil (e.g. first coil L1) coupled to the antenna and supported by the battery door; and a second coil (e.g. a second coil L2) coupled to the transceiver and supported by the battery door (e.g. via the faceplate), a structure of or within the enclosure or a component in the enclosure, wherein a conductor of the second coil is physically and electrically separated from a conductor of the first coil (see figure 6); wherein the feed arrangement is configured to feed the antenna via mutual inductance between the first and second coils (see Kerselaers, [0016], [0021], [0024] [0044], and [0055]-[0059], also figures 1 and 6-8). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a magnetically coupled feed arrangement that operates by mutual induction as taught by Kerselaers in the teachings of Henriksen so as to achieve an antenna having an increased electric field strength in transmit mode and increases the received voltage in receive mode, and thereby further improving the overall efficiency of the ear-worn device.

Regarding claim 18, Henriksen as modified Kerselaers discloses the device of claim 17, wherein: the first and second coils have a planar configuration; and the first and second coils are substantially parallel (e.g. co-planar) to one another (see Kerselaers, [0068] and figure 10).

Regarding claim 19, Henriksen as modified Kerselaers discloses the device of claim 17, wherein the device is configured as an in-the-ear (ITE), in-the-canal (ITC), invisible-in-canal (IIC) or completely-in-the-canal (CIC) device (e.g. see Henriksen, [0053] and figure 1).

Regarding claim 20, Henriksen discloses an ear-worn electronic device (e.g. a hearing device 10) configured to be worn by a wearer (see at least the abstract and figure 1), comprising: an enclosure (e.g. a housing 40) configured to be at, by, in or on wearer’s ear (see a processor (e.g. a signal processing unit 60) disposed in the enclosure; a speaker or a receiver (.g. a speaker 70) operably coupled to the processor (see figure 1); a radio frequency transceiver (e.g. a wireless transmitter/receiver) disposed in the enclosure and coupled to the processor; an antenna (e.g. an antenna 150) disposed in or on the enclosure (e.g. via the battery door), (see Henriksen, [0053]-[0054] and [0058]-[0066] also figures 1-4).
Henriksen further teaches a feed arrangement (e.g. as established via the transmission line 220), (see [0072] and figure 4), but fails to explicitly disclose: a magnetically coupled feed arrangement comprising a separable transformer, the separable transformer comprising: a first coil coupled to the antenna; and a second coil coupled to the transceiver, wherein a conductor of the second coil is physically and electrically separated from a conductor of the first coil; wherein the feed arrangement is configured to feed the antenna via mutual inductance between the first and second coils.
Kerselaers in the same field of endeavor teaches an ear-worn electronic device (see at least the abstract) comprising a transceiver and an antenna, and comprising a magnetically coupled feed arrangement comprising a separable transformer, the separable transformer comprising: a first coil (e.g. first coil L1) coupled to the antenna; and a second coil (e.g. a second coil L2) coupled to the transceiver, wherein a conductor of the second coil is physically and electrically separated from a conductor of the first coil (see figure 6); wherein the feed arrangement is configured to feed the antenna via mutual inductance between the first and second coils (see Kerselaers, [0016], [0021], [0024] [0044], and [0055]-[0059], also figures 1 and 6-8). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a magnetically coupled feed arrangement that operates by mutual induction as taught by Kerselaers in the teachings of Henriksen so as to achieve an antenna having an increased electric field strength 

Regarding claim 21, Henriksen as modified Kerselaers discloses the device of claim 20, wherein at least one of the first and second coils is movable relative to the other of the first and second coils (e.g. the first and second coils are independent of each other and one can be moved relative to the other), (see Kerselaers, [0068] and figure 10).

Regarding claim 22, Henriksen as modified Kerselaers discloses the device of claim 20, wherein: the first and second coils have a planar configuration; and the first and second coils are substantially parallel (e.g. co-planar) to one another (see Kerselaers, [0007] and [0071], figure 12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2655